Exhibit 10.7

LOGO [g59150g71d70.jpg]

AMENDMENT TO PRODUCT PURCHASE AGREEMENT

This AMENDMENT TO PRODUCT PURCHASE AGREEMENT (the “Amendment”) supplements that
certain Product Purchase Agreement No. 1585-042103 which has an effective date
of July 31, 2003 and which is by and between Hewlett-Packard Company (herein
“HP”) and Overland Storage, Inc. (herein “Supplier”).

RECITALS

WHEREAS, HP and Supplier have previously entered into the Product Purchase
Agreement (the “Agreement”) stated above;

WHEREAS, the purpose of this Amendment is to set forth commercial and other
terms and conditions for Product sold by Supplier and purchased by HP pursuant
to the Agreement; and

WHEREAS, HP and Supplier desire to supplement the Agreement as herein provided.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, HP and Supplier hereby agree as follows:

 

  1. The effective date (“Effective Date”) of this Amendment is October 29,
2008, however, the effective date of the change detailed at paragraph 4 below is
effective retroactively to the Effective Date of the Agreement.

 

  2. Capitalized terms used herein, unless otherwise defined, will have the
meanings given in the Agreement.

 

  3. This Amendment may be signed in original or emailed counterparts, and each
counterpart will be considered an original, but all of which together will
constitute one and the same instrument.

 

  4. Section 1.1 of the Agreement is modified to include the following sentence:

Notwithstanding anything in this Agreement to the contrary, Supplier
acknowledges and agrees that all purchases by HP and its Eligible Purchasers
from Supplier, except those previous purchases made under the Purchase Orders
listed on Exhibit A hereto, shall be governed by the terms of this Agreement
whether or not set forth in an Exhibit to this Agreement.

 

  5. The Agreement continues in full force and effect, and except as may be
expressly set forth in this Amendment, the Agreement is unchanged.

IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have
executed this Agreement as of the Effective Date.

 

SUPPLIER     HEWLETT-PACKARD COMPANY

/s/    Kurt L. Kalbfleisch

   

/s/    Richard Gentilini

Authorized Representative     Authorized Representative

 

Page 1 of 3



--------------------------------------------------------------------------------

LOGO [g59150g71d70.jpg]

 

October 29, 2008

   

11-17-08

Date     Date

Kurt L. Kalbfleisch

   

Richard Gentilini

Printed Name     Printed Name

Vice President, Finance and CFO

   

Director, SWD Global Procurement

Title     Title

 

Page 2 of 3



--------------------------------------------------------------------------------

LOGO [g59150g71d70.jpg]

Exhibit A.

 

1. HP Purchase Order Number 6597020236 dated 4-28-2008.

 

2. HP Purchase Order Number 4400074495 dated 4-09-2008; and,

 

3. HP Purchase Order Number 6697004366 dated 4-28-2008.

 

Page 3 of 3